Citation Nr: 0321129	
Decision Date: 08/22/03    Archive Date: 09/02/03

DOCKET NO.  02-14 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from March 1944 to May 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in May 2000 by the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDING OF FACT

Bilateral, sensorineural hearing loss is first shown many 
years following the veteran's separation from service, and is 
not shown to be related to that service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
wartime service, nor may bilateral, sensorineural hearing 
loss be presumed to have been incurred during such service.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002); see 
66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  The final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to 


most claims for benefits received by VA on or after November 
9, 2000, as well as any claim not decided as of that date, 
such as the one in the present case.  66 Fed. Reg. 45,620, et 
seq. (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  There is no issue in this case as to providing 
an appropriate application form, or as to completeness of the 
application.  The veteran has been advised of the applicable 
laws and regulations, and of the evidence needed to 
substantiate his case, by the Statement of the Case and 
Supplemental Statement of the Case issued in the development 
of this appeal.  In addition, the RO, in April 2002, advised 
him that he was to notify VA of any evidence he wanted VA to 
consider, the information he needed to furnish so that VA 
could seek those records, and the steps VA would undertake to 
obtain any such evidence.  The Board accordingly finds that 
he was advised as to what evidence was needed to establish 
entitlement to the benefits sought, and the applicable 
statutory and regulatory criteria.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  This 
duty has been satisfied.  In particular, it is noted that 
records of any and all treatment cited by the veteran have 
been sought by VA, and that the veteran has been accorded 
pertinent VA examination.

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to establish a claim.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the veteran under Bernard 
v. Brown, 4 Vet. App. 384 (1993).   

II.  Service Connection for Bilateral Hearing Loss

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2002).  Service connection may also be granted on a 
presumptive basis for certain chronic disabilities when that 
disability is manifested to a compensable degree within a 
year after separation from active duty.  38 C.F.R. §§ 3.307, 
3.309 (2002).  Sensorineural hearing loss is identified in 
the regulations as a disability for which this presumption 
applies.

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2002).

In the instant case, the veteran has alleged that he has 
bilateral hearing loss as a consequence of his active 
service; he specifically contends that he was exposed to loud 
gun noises while in the Navy, and that he was treated during 
service for ear problems.  His service medical records, in 
fact, show that he was treated for acute myositis of the left 
sternomastoid in December 1944, and for left ear otitis 
externa in May 1945.  However, the report of his service 
entrance examination, dated in March 1944, shows that his 
hearing was recorded as 15/15 for each ear, while the report 
of his separation examination, dated in May 1946, shows that 
his hearing was recorded as 15/15 for each ear for both 
whispered voice and spoken voice, and does not indicate any 
inservice history of ear or hearing problems, or complaints 
thereof.  

The medical evidence, in fact, first demonstrates the 
presence of hearing impairment in April 1999; the report of a 
VA outpatient record dated in that month shows complaints of 
decreased hearing, and the report of an audiogram conducted 
by VA at that time shows bilateral hearing loss of such 
severity as to constitute a disability for VA purposes.  See 
38 C.F.R. § 3.385 (2002).  Another VA medical record, also 
dated in April 1999, shows that the veteran reported 
difficulty hearing bilaterally for many years, that he 
indicated that he had been a gunner on 3-inch 50-caliber guns 
in active combat on a combat ship for two years without 
hearing protection, and that he furnished a negative history 
of tinnitus or vertigo.  This record indicates a diagnosis, 
with reference to the April 1999 VA audiogram, of moderately 
severe, bilateral, sensorineural hearing loss.

In a statement dated in June 2000, a private audiologist 
noted that the veteran had reported a history of inservice 
noise exposure, along with a history of intermittent 
bilateral tinnitus since service.  This audiologist indicated 
that "the veteran's history of noise exposure in the 
military during WWII is consistent with the degree of hearing 
loss he suffers from today," and that "it is at least as 
likely as not...that his hearing loss today is due to the level 
of noise he was exposed to while in the service."  

A similar conclusion was rendered by another private 
physician in a statement dated in September 2002, wherein 
that physician indicated that, "[s]ince there has been no 
other high intensity trauma in [the veteran's] medical 
history, it is certainly safe to assume that the trauma 
occurred during [the veteran's] service in a gun turret 
aboard a naval vessel.  His hearing loss is consistent with 
this sort of noise exposure."

The Board notes, however, that these opinions are premised on 
the history provided by the veteran and not upon any review 
of the evidence associated with the claims folder; these 
statements, therefore, are of no probative value.  The Board 
is not required to accept doctors' opinions that are based 
upon the appellant's recitation of medical history.  Godfrey 
v. Brown, 8 Vet. App. 113 (1995); see also, e.g., Owens v. 
Brown, 7 Vet. App. 429 (1995), wherein it was held that the 
Board was not required to accept either uncorroborated 
testimony of the claimant as to inservice treatment, or 
physicians' opinions based on the claimant's recitation of 
events.  

In contrast, the report of a VA audiological examination 
conducted in February 2001 indicates that a longitudinal 
review of the veteran's claims file was conducted, with 
acknowledgment of the veteran's inservice treatment in May 
1945 for otitis externa.  The examiner noted that the service 
medical records showed no evidence of hearing loss at 
military induction or discharge and no evidence of reported 
hearing problems related to noise exposure.  The examiner 
also noted that the veteran was now citing a history of 
tinnitus, that this reported history contradicted earlier 
information furnished by the veteran as to the presence of 
that disability, and that the private audiologist's June 2000 
opinion that there was a relationship between the veteran's 
service and his current hearing loss was "pure speculation 
as this opinion was based solely on the veteran's report."  
The examiner noted that a high frequency hearing loss may 
have resulted from post-service occupational noise exposure, 
and that "[t]he stronger evidence to deny service connection 
continued to be that there were no military records to 
indicate hearing loss or hearing problems related to noise 
trauma and there were no audiologic exams to support the 
claim of hearing loss, until 50 years after military 
discharge."

The Board recognizes that the veteran apparently engaged in 
combat while in service, and that his statements as to noise 
exposure during that combat are credible.  See 38 U.S.C.A. 
§ 1154(b) (West 2002).  However, it must be emphasized that 
the record does not include any probative evidence 
establishing an etiological relationship between any such 
exposure and his current disability.  It must also be 


pointed out that the veteran has not established that he has 
the training or expertise that would render him competent to 
proffer medical opinions.  Grottveit v. Brown, 5 Vet. App. 91 
(1993); see also Moray v. Brown, 5 Vet. App. 211 (1993), and 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In brief, the medical evidence does not demonstrate the 
presence of bilateral hearing loss during service.  To the 
contrary, the evidence first shows the presence of hearing 
loss in 1999, more than 50 years following the veteran's 
separation from service.  While private physicians have 
attributed the veteran's current bilateral hearing loss to 
his service, it must be reiterated that their findings are 
apparently premised solely upon the history as related by the 
veteran, and not on review of the medical evidence; as such, 
these findings are not probative.  In contrast, a VA 
audiologist has determined, following review of the medical 
evidence, that there is no relationship between the veteran's 
current bilateral, sensorineural hearing loss and his 
military service.  The Board must accordingly conclude that 
the preponderance of the evidence is against the veteran's 
claim.


ORDER

Service connection for bilateral hearing loss is denied.



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

